Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered February 8, 1990, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, to hear and report on whether the Grand Jury synopsis sheet is Rosario material (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866), and the appeal is held in abeyance in the interim. The Supreme Court shall file its report with this Court with all convenient speed.
The trial court erred by summarily denying the defendant’s request for the production of the Grand Jury synopsis sheet without first conducting an in camera review of the synopsis sheet or a voir dire of its author to determine whether it was Rosario material and, therefore, subject to disclosure (see, People v Adger, 75 NY2d 723; People v Liles, 145 AD2d 509; see also, People v Miles, 23 NY2d 527, cert denied 395 US 948). We conclude that it is appropriate to remit the matter to the Supreme Court, Kings County, to direct production of the synposis sheet and to determine whether the defendant was entitled to it pursuant to People v Rosario (supra).
Since the appeal is being held in abeyance, we decline to reach the other issues raised by the defendant at this time. Bracken, J. P., Rosenblatt, O’Brien and Hart, JJ., concur.